EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arnold Gum on 12/16/2021.

The application has been amended as follows: 
Amendments to the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:
What is claimed is:

1.  	(Currently Amended) A method of crowdsourcing on a mobile device, comprising:
performing, by the mobile device, at least wireless scan for transceiver signals, the transceiver signals comprising at least one transient signal; 
determining, by the mobile device, at least one location of the mobile device;
determining, by the mobile device, a plurality of distance measurements, between the mobile device and the mobile terrestrial transport, of the at least one transient signal;
determining, by the mobile device, the at least one transient signal and an at least one associated transceiver identifier associated with a mobile terrestrial transport based, at least in part, upon the[[a]] plurality of distance measurements of the at least one transient signal; and
associated with the mobile terrestrial transport.
2.	(Currently Amended) The method of crowdsourcing on the mobile device of claim 1, wherein each scan of the at least one wireless scan for transceiver signals is associated with one of the at least one location of the mobile device.
3. 	(Currently Amended) The method of crowdsourcing on the mobile device of claim 1, wherein determining the at least one transient signal and the at least one associated transceiver identifier comprises:
analyzing, on the mobile device, a plurality of scans of the at least one wireless scan;
determining that a plurality of locations of the at least one location of the mobile device are within a threshold distance of each other; and
determining that at least one signal is detected in at least one of the plurality of scans, determined at the plurality of locations, and is not detected in at least one of the plurality of scans, determined at the plurality of locations.
4. 	(Currently Amended) The method of crowdsourcing on the mobile device of claim 1, wherein determining the at least one transient signal and the at least one associated transceiver identifier comprises:
determining an indication of distance between a mobile terrestrial transceiver and the mobile device and an indication of approximate direction of the mobile terrestrial transceiver; and
determining consistency between the indication of distance between the mobile terrestrial transceiver and the mobile device, the indication of approximate direction of the mobile terrestrial transceiver, and a predicted location and a heading of the mobile terrestrial transport based on known route information.
5. 	(Currently Amended) The method of crowdsourcing on the mobile device of claim 1, wherein determining the at least one transient signal and the at least one associated transceiver identifier comprises:
receiving a base station almanac; and
determining that the at least one transient signal is identified in the base station almanac as a transient signal.
6.	(Currently Amended) A mobile device for crowdsourcing, comprising:

a wireless transceiver communicatively coupled to the one or more processing units, the one or more processing units configured to: 
perform at least one wireless scan for transceiver signals, the transceiver signals comprising at least one transient signal;
determine at least one location of the mobile device;
determine, a plurality of distance measurements, between the mobile device and the mobile terrestrial transport, of the at least one transient signal;
determine the at least one transient signal and an at least one associated transceiver identifier associated with a mobile terrestrial transport based, at least in part, upon the plurality of distance measurements of the at least one transient signal; and
upload the at least one location of the mobile device, a time associated with the at least one wireless scan and the at least one associated transceiver identifier associated with the mobile terrestrial transport.
7.	(Original) The mobile device of Claim 6, wherein each scan of the at least one wireless scan for transceiver signals is associated with a location of the at least one location of the mobile device.
8. 	(Currently Amended) The mobile device of Claim 6, wherein the one or more processing units configured to determine the at least one transient signal and the at least one associated transceiver identifier comprise the one or more processing units configured to:
analyze, on the mobile device, a plurality of scans of the at least one wireless scan;
determine that a plurality of locations of the at least one location of the mobile device are within a threshold distance of each other; and
determine that at least one signal is detected in at least one of the plurality of scans, determined at the plurality of locations, and is not detected in at least one of the plurality of scans, determined at the plurality of locations.
9. 	(Currently Amended) The mobile device of Claim 6, wherein the one or more processing units configured to determine the at least one transient signal and the at least one associated transceiver identifier comprise the one or more processing units configured to:

determine consistency between the indication of distance between the mobile terrestrial transceiver and the mobile device, the indication of approximate direction of the mobile terrestrial transceiver, and a predicted location and a heading of the mobile terrestrial transport based on known route information.
10. 	(Currently Amended) The mobile device of Claim 6, wherein the one or more processing units configured to determine the at least one transient signal and the at least one associated transceiver identifier comprise the one or more processing units configured to:
receive a base station almanac; and
determine that the at least one transient signal is identified in the base station almanac as a transient signal.
11.	(Currently Amended) A means for crowdsourcing on a mobile device, comprising:
means for performing at least one wireless scan for transceiver signals, the transceiver signals comprising at least one transient signal;
means for determining at least one location of the mobile device;
means for determining a plurality of distance measurements, between the mobile device and the mobile terrestrial transport, of the at least one transient signal;
means for determining the at least one transient signal and an at least one associated transceiver identifier associated with a mobile terrestrial transport based, at least in part, upon the[[a]] plurality of distance measurements of the at least one transient signal; and
means for uploading the at least one location of the mobile device, a time associated with the at least one wireless scan and the at least one associated transceiver identifier associated with the mobile terrestrial transport.
12.	(Previously Presented) The means for crowdsourcing on the mobile device of claim 11, wherein each scan of the at least one wireless scan for transceiver signals is associated with a one of the at least one location of the mobile device.


The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method and apparatus for crowdsourcing on a mobile device to determine transient signals.
Applicant's independent claims recite, inter alia, determining, by the mobile device, a plurality of distance measurements, between the mobile device and the mobile terrestrial transport, of the at least one transient signal; determining, by the mobile device, the at least one transient signal and an at least one associated transceiver identifier associated with a mobile terrestrial transport based, at least in part, upon -the plurality of distance measurements of the at least one transient signal. 
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. Closest prior art Jouaux US 2016/078762, as cited in previous rejection, teaches the mobile device performing a wireless scan and tracking identified signals (Jouaux [0107], [0151]-[0152]) however does not teach determining distance measurements and determining the transient signal in the manner as recited in the claims.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 11/29/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srilakshmi K Kumar/SPE, Art Unit 2647